 I wish first, on behalf of the Government of the Republic of Paraguay, to offer a cordial greeting to the President of the forty-first session of the General Assembly of the United Nations, the Minister for Foreign Affairs for Bangladesh, Hunayun Rashid Choudhury, and to express our most sincere hopes that the Assembly's debates will result in fruitful resolutions in the interest of international peace and security.
He also wish to extend greetings to the Secretary-General of the Organization, Mr. Javier Perez de Cuellar, to whom we express our whole-hearted gratitude for his commitment to the tasks of the Organization, which he serves faithfully as a man of international stature and the highest official of the United Nations.
Paraguay is present in the Assembly in the spirit it has always shown, in the firm belief that the role which the united Nations is called upon to play in the world should be one of most effective, pragmatic leadership, in the interest of the maintenance of international peace and security, in an environment of order and compliance with international law.
We cannot understand the equivocal conduct of some countries, large and small, which oppose the participation of the United Nations in conflicts, relegating the universal Organization to the position of a passive onlooker in the interplay of world or regional interests.
The Republic of Paraguay notes with growing concern the incorrect position of those that, ignoring the counsels of reason and international practice, are against the direct participation of the United Nations in the various conflicts throughout *.he world. Paraguay has confidence in the Organization and wants to see it become more active every day for the benefit of man in all regions of the world.
The Paraguayan people are celebrating this Inter national Year of Peace with festivals and other commemorative events. We enjoy peace and live in peace with our neighbors and brother countries. Ke enjoy peace, and the Government and people work together to achieve economic, social aid political development, seeking to ensure the continuous improvement of our democratic institutions and of the living standards of our people.
The Paraguayan people, which freely and democratically elected the constitutional President of the Republic, General of the Army Alfredo Stroessner, know that they have a strong, stable Government which, within a framework of loyalty to the Constitution and the law, is working for peace and the continued development of the country, without allowing any adverse forces to stand in its way. There have been no insurrections or fighting between brothers and fellow countryman.
The black legend about Paraguay spread in international circles has been laid to rest and even the most fanatical opponents of the Government of President Stroessner have to admit that under his leadership peace is a reality and that the country moves forward every day towards the goal of permanent well-being for the Paraguayan people.
The international press, in the past incorrectly or only partially informed, has now ascertained that there are periodic elections in Paraguay, in accordance with the Constitution, end that the legislative branch of Government comprises two houses, which include representatives of three political parties* legally registered, within a system of democratic pluralism and participation. The judiciary acts independently in accordance with the Constitution and within the system of the independence of the branches of Government.
The report of the Secretary-General on the work of the Organization for the current year, apart from being a valuable document outlining the most important aspects of present world problems, is also a rigorous introspective analysis of the Organization itself, its accomplishments, its frustrations and, above all, its prospects for the future, which are viewed with quiet confidence.
The treatment of the various issues that relate to the primary objective of peace in all the regions of our troubled tor Id, which are increasingly interdependent, reflects a valuable effort of objectivity and balance and honesty of purpose and method that puts that effort above all interests that do not coincide with or could prejudice the positive future of mankind.
We commend the important work done by the Secretary-General and enclose his wise comments and conclusions, which carry for all nations a message of faith and hope.
We follow with particular attention the work and negotiations in the sphere of disarmament. We believe that it is an offense against the world to continue with the arms race, which involves many countries - not only those with high levels of economic development, but also those with limited resources.
This is one of the most urgent problems on our agenda, because while hunger and malnutrition cause the death of thousands of innocent children, all over the world multi-million dollar sums are spent to purchase weapons of death and destruction. The Republic of Paraguay devotes a large share of its income from the national budget to development in all areas, with the valuable co-operation of friendly countries and international organizations, such as the United Nations Development program, the World Bank and the Inter-American Development Bank.
Much has been said, both within and outside the United Nations, on limiting nuclear and conventional weapons and on disarmament in general. We fervently appeal to all the countries represented here to end the arms race so that peace with justice may serve as a basis for international life, in accordance with the hopes of all the people on earth.
There are some questions that seem to have heen left completely outside the work program of our Organization. It is time that the interests of certain countries and the ideologies of certain Governments did not prevent us from determining, for example, a precise definition of what is "aggression" in the field of international law. It seems paradoxical that while we continue to witness armed conflicts in various parts of the world, it has not been possible for United Nations bodies to arrive at an objective definition of the word "aggression".
Paraguay hopes that the United Nations will maintain and increase its effective role in the maintenance of international peace and security. To this end we agree that it must strengthen its negotiating capacity in areas where there are disputes. This must be the heart of the Organization's work if there is to be an effective peace in which men of good will can find a haven from war and destruction.
We continue, as in the past, to condemn the invasion of Afghanistan by the Soviet Union. We also condemn the invasion of Kampuchea by Viet Nam with the help of a super-Power. In both cases our country has supported all the resolutions adopted by the United Nations calling for the withdrawal of foreign troops and supporting all the efforts undertaken in a spirit of good will to find a peaceful and rational solution to these contentious disputes.
The Republic of Paraguay is amazed to see that the war between Iraq and Iran, virtually undeclared as far as international law is concerned, is continuing the cruel confrontation between two nations which desire nothing but peace. We hope that the United Nations will be able to find a solution satisfactory to both sides. Similarly, we trust that there will be a just solution of the Cyprus problem, in accordance with the rules of law, a problem which remains on the list of serious unresolved problems. He consider that the problems of the war in the Persian Gulf and the question of Cyprus must be settled through direct negotaticns between the parties involved with the help of the Organization.
The question of the Middle East deserves special attention. The existing situation in that region is truly a cause for concern for the peoples of the world. The time has come for the State of Israel to live in peace and harmony with the Arab countries of the region. To that end the United Nations must intervene effectively and to practical effect, first of all eliminating the outside influences involved in this conflict. Resolution 242 (1967) remains the keystone of any solution to the conflict; it represents the only viable, humane and worthy course for all negotiation between the parties. Paraguay desires a harmonious coexistence for all the peoples of the region.
We have faith in the work of decolonization which the United Nations has long been carrying out. Faithful to our stand for freedom and for respect for the s elf -de termination of peoples, we support its policy, always provided that it does not seek any interests other than those of upholding the free expression of the will of the communities involved within the framework of respect for international law and the principles of non-interference in the internal affairs of states and the integrity of nations. Consequently we maintain that in accordance with the Charter and the relevant resolutions of the Security Council, Namibia has a eight to self-determination and independence.
The universality of the United Nations is one of its most important attributes. It is herd to see how the work of the Organization could have practical effect outside the context of universality. We therefore believe that the Republic of Korea has every right to be a Member of the Organization. This position is based on the peace-loving and progressive spirit of its people and Government and the respect which the Republic of Korea has always shown for the mandates of the United Nations in a volatile area of the world.
We advocate the reunification of Korea through the peaceful means of dialog and negotiation, and we regard as constructive steps towards the attainment of this final objective both the continuation of direct talks between both parties and their admission to membership of the United Nations.
This is also the case of the Malvinas Islands, where two friends of ours, the Republic of Argentina and the United Kingdom are confronting each other. Here we have maintained the urgent need for a negotiated aid friendly solution, in accordance with the principles of international law, on the basis of acceptance that this is a dispute about sovereignty. In line with this spirit we support all steps which may be taken to find, through negotiation between the parties, a just and lasting solution to this problem.
The Central American problem is of concern to the Republic of Paraguay and to
the American continent as a whole. We must state here that that problem has roots
outside the region and that the expansionist interests of a super-Power that has no business in this part of the world are playing a decisive role and provoking a logical reaction on the part of the other super-Power, which cannot allow the defense of the Western and Christian world to be endangered. In that regard we condemn, in the name of the principle of non-intervention in the internal affairs of States, the intrusion of the Soviet Union into the Caribbean and Central America, directly or indirectly.
Meanwhile, time passes by and matters become entangled and confused, resulting in the intrusion into the very heart of Central America, where North and South America are linked, of a country with a strong ideological and logistical commitment to the expansionist interests of a super-Power from another continent.
It is with legitimate concern that we roust state that the chapter on the world economic situation is an increasingly disturbing one and portentous of a serious situation capable of leading the world to a collapse of the financial and commercial order.
To the classic dilemma of the problem of North-South relations, rooted in the permanent decline in raw material prices and increase in those of manufactured goods, with the staggering result of a permanent deterioration in the balance-of-payment ratio of the developing countries, we are now faced with the burning question of foreign indebtedness.
That problem is not only economic or financial in nature. The renewal or recognition of foreign debt are not the only things at stake. It is not merely a matter of playing with figures, increasing or decreasing interest rates or amortization installments. The over-all problem of foreign debt has political and social implications of such far-reaching consequences for the third world that the
highly industrialized and rich countries have the unavoidable obligation to solve it as soon as possible in order *o avoid a more severe economic recession that could lead us to the brink of the abyss that already yawns in our path.
What can be done by countries whose exports do not enjoy stable prices on the international market, that have contracted debts to develop such exports and that, owing to lack of resources, are unable to amortize those debts? The problem challenges the right of all peoples to their very existence and calls into question the position of the rich and wealthy nations confronted with such poverty, such despair and such real hunger.
As in the past, the Republic of Paraguay continues to be concerned by a scourge that affects every continent and that, instead of gradually abating, is steadily on the increase. We refer to international terrorism, a tragic plague of the modern world, which criminally and without pity strikes at innocent lives anywhere in the world on the most futile pretexts and with goals that cannot be achieved.
We cannot agree that terrorism is justified by some underlying causes, even though we recognize the reality of some of them. It is time, however, that nations represented here unite to condemn the wave of terrorism from wherever it may come, without concessions to anyone, to any group or country. There is no action or phenomenon that can justify terrorism for its own sake, much less allow certain territories serve as training-grounds for terrorists or allow some countries to help such barbarians by selling or donating weapons and explosives.
In this area the prestige of the United Nations is at stake for, if this question is not solved once and for all, the Organization runs the risk of being left without legal or moral grounds for its existence and for the role it is called upon to play in alleviating the problems of the world.
The Republic of Paraguay, a land-locked State, recently ratified the United Nations Convention on the Law of the Sea. It did so in the context of its
confidence in the just cause of land-locked nations, since the Convention ensures that important group access to and participation in the resources of the oceans. It has also ratified its legitimate right to transit to and from the seas through the territories of neighboring maritime States.
He believe in the moral and legal values of our Organization and its work to achieve codification of international law, a matter that would have seemed Utopian a few years ago. We support the work of the united Nations and its organs, such as the Economic and Social Council, in the field of the advancement of women, the protection of children and all questions to safeguard the dignity of man at all levels, without distinction as to sex, religion or race.
Paraguay has always oo-opera ted with all agencies of the United Nations system, including the United Nations Commission on Human Rights, in a spirit of understanding and commitment to the cause of human rights. This year the Government of Paraguay received the visit of an independent expert on human rights, a representative of the aforementioned Commission. That expert worked freely and held talks with' persons he wished to see, traveling throughout the country without interference of any kind. He saw with his own eyes the freedom of speech and press that prevail in our country, freedoms that the biased, whose motives are unavowable, try to deny i.i international forums.
I wish to note our recognition of the co-operation we receive from the United Nations Development program. Unfortunately, that co-operation has been curtailed because of budgetary constraints that have their origin in the cuts in contributions made by the wealthiest industrialized countries. We urge the more developed nations to increase their generous contribution to that program to enable it to work towards its important objectives, which benefit the less-developed peoples.
Nuclear-weapon-free zones and denuclearized zones continue to be of essential importance for the future. He reaffirm the principles embodied in the Treaty of Tlatelolco, which stipulates that Latin America will be a region free from such dangerous weapons. On the basis of the recent disquieting experience that threatened not only Europe but the entire world, the United Nations must establish standards to regulate the compulsory maintenance of safeguards against the expansion of environmental pollution around thermonuclear stations or nuclear plants. All that can be done in this field will be precautionary and will avoid serious problems in the future.
We view with pleasure the proposal of the Government of Brazil on the setting up of a zone of peace and co-operation in the South Atlantic. It is a plausible initiative for all neighboring countries of the region, which are continuously in search of peace and which view with apprehension the events that took place in the region not too long ago. That initiative deserves comprehensive analysis by the Assembly.
The Republic of Paraguay, which lives in peace and co-operation with its neighbors, as proved by the joint construction with the Federative Republic of Brazil of the Itaipu Dam, the world's largest hydroelectric plant, which is already producing electric energy for development, and the Yacyreta Dam, undertaken jointly with the Argentine Republic and which is currently under construction, hopes that the United Nations will be the most fruitful means of bringing about peace and international security throughout the world and among all peoples of the Earth. We hope that the task of the Organization and of all its system and agencies will bring about the effective solidarity of those nations that can do the most to aid the developing and least developed countries economically.
Only in this way and within that spirit of co-operation, disinterest and altruism for the development of everyone will we be able to conquer the obstacles
that today still exist on the way to our goal - mankind living in peace, with social and economic justice and without any lasting danger to international peace and security.



